Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about December 4, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of assault and menacing in the third degrees, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding, which rejected appellant’s justification defense was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The victim’s testimony was corroborated by that of a disinterested eyewitness, and appellant’s *330own testimony failed to support his claim of justification. Concur—Lippman, P.J., Gonzalez, Sweeny, Catterson and DeGrasse, JJ.